Title: From George Washington to John Jay, 6 August 1779
From: Washington, George
To: Jay, John


        
          sir
          West point August the 6th 1779
        
        Your Excellency’s Letter of the 28th of July—with it’s several Inclosures, has been duly received. I shall take the liberty in a few days, to lay before Congress a state of facts with respect to the Expedition under General Sullivan, by which I trust it will appear, that every measure and precaution in my power has been taken to ensure it’s success; and notwithstanding the difficulties he points out, I would fain hope that it will terminate happily. I have the Honor to be with the greatest respect Yr Excellency’s Most Obedt servant
        
          Go: Washington
        
        
          P.S. I inclose Your Excellency a Letter from Genl Parsons of the 31st of July, with sundry Depositions, respecting the conduct of the Enemy

at New Haven—also his Returns of the Houses they burnt at Fairfield & Norwalk.
        
      